IT IS ORDERED by this court, sua sponte, effective May 7,1997, that Christopher Stanley, a.k.a. Christopher Danahy Stanley, Attorney Registration No. 0034113, last known address in Cleveland, Ohio, is found in contempt for failure to comply with this court’s order of January 10, 1996, to wit: failure to surrender his Certificate of Admission and failure to file an affidavit of compliance on or before February 9,1996, and failure to pay board costs in the amount of $105.50 on or before April 9, 1996.